Title: Enclosure: Charles F. Welles’s Poem on Thomas Jefferson, [ca. 11 August 1809]
From: Welles, Charles F.
To: Jefferson, Thomas


            ca. 11 Aug. 1809 
            
              
                talents he had, exquisitely design’d
              
              
                To rule the worlds of action and of mind;
              
              
                Talents the subtle line of right to draw,
              
              
                And pond’ring Senates found his judgment law.
              
              
                In vain fell envy gathers all her bands,
              
              
                In vain delusion lifts a thousand hands, 
              
              
                Beyond their reach his measures rise sublime,
              
              
                Their proof experience, and their champion time.
              
            
            
              
                His was the fortune, in a dangerous day,
              
              
                To lead a youthful nation on its way;
              
              
                A pamper’d nation, proud, disdaining rule,
              
              
                As yet untutor’d in misfortune’s school,
              
              
                Mad with division—while ambition’s eye
              
              
                Fiery and restless, watch’d its moment nigh.
              
              
                His was the glory, slander’d and reviled.
              
              
                Jeer’d as he spoke, and thwarted as he toil’d,
              
              
                While war assumed its last and mightiest forms,
              
              
                Upright and firm to walk between the storms.
              
            
            
            
              
                Stand forth, reviler! and assert thy claim
              
              
                To weigh his wisdom, and denounce his fame.
              
              
                Art thou superior? Is it thine to rear
              
              
                A nation’s standard in its awful sphere?
              
              
                Hast thou a mind all adequate and vast,
              
              
                To pierce the future, comprehend the past,
              
              
                View every motive, give each cause its weight,
              
              
                And trace effect abroad from state to state?
              
              
                Art thou the sage to guard thro’ every hour
              
              
                The bounds of right from fraudulence and pow’r?
              
              
                To rise serene, while thunders round are hurl’d,
              
              
                And stand among the mighty of the world?
              
            
            
              
                He to no science, to no art confin’d
              
              
                Prolong’d his journey thro’ the realms of mind,
              
              
                Thro’ all their scenery eager still to rove 
              
              
                And pluck a laurel forth from every grove.
              
              
                Fame with a voice of exultation sweet
              
              
                Salutes pale learning in his cool retreat.
              
              
                On the good statesman show’rs her honors down,
              
              
                Clad in a glory brighter than renown.
              
              
                But he, the sage whose intellectual reach
              
              
                Pervades both regions and excels in each,
              
              
                The son of science, and the sire of state
              
              
                Reviler! say is not that mortal great?
              
              
                Millions pronounce him worthy of their praise,
              
              
                Child! is it thine to rob him of his bays.
              
            
            
              
                By slander shadow’d, and assail’d by hate,
              
              
                O sacred virtue! this must be thy fate,
              
              
                Till human merit has on earth reward,
              
              
                And God’s right arm of thunder for its guard.
              
              
                But shall the muse, the noble muse, combine,
              
              
                Warm every thought, and polish every line,
              
              
                To force bright truth for kinder realms to fly,
              
              
                And bid young genius bow him down and die?
              
            
            
              
                Is there no glory for the living great?
              
              
                No ray to cheer the gathering gloom of fate?
              
              
                Alone on churchyards must the laurel bloom,
              
              
                Grow but on graves, and darken round the tomb?
              
            
            
              
                There is a glory for the living great,
              
              
                A ray to cheer the gathering gloom of fate,
              
              
                There is a wreath with hoary age shall grow,
              
              
                Defy the storm, and thicken round his brow!
              
            
            
              
                There is a triumph, prouder still than fame;
              
              
                The great man’s triumph—human nature’s shame.
              
              
                The foes, the slanders, that assail his seat,
              
              
                The hosts of envy storming round his feet. 
              
            
           